Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWANCE
Claims 1-21 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 6, 10, 15, and 16, Applicant’s argument, see pg. 13-15 of remarks filed on 03/30/2021, that either alone or in combination, Dickerson, Andersen, Kline, Kim, Kasahara, and Hotelling teach the combination of limitations including the newly amended limitation of receiving a separate first user input to select the mode of operation between an absolute mode and a relative mode for navigating a 360O video.  The arguments are persuasive.  However, the US Pat. No. 5835692 (Cragun), discloses systems and methods allowing user to control which portion of a virtual image area is displayed with respect to the entire virtual image of a virtual three-dimensional environment.  The systems and methods provide an absolute position icon and a relative position icon, wherein in response to selection of the absolute position icon, adjusts absolute position according to a pointer position, and wherein in response to selection of the relative position icon, adjusts the relative position of the virtual space 
As such, claims 1, 6, 10, 15, and 16 are allowed over the prior art discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142